BecK, J.
Without indulging in any criticism upon the manner of tbe presentation of tbe cause to this court, or remarks upon tbe unusual course pursued in the court below, we will proceed to consider certain points involving the correctness of tbe court’s rulings. A preliminary statement of one or two principles of law is proper.
Tbe law will not undertake to relieve parties from tbe bard-ships of their contracts. Tbe happening of an event against 1. contbaot abídoSby1Ms terms. a Party could have provided in bis contract, not 1,0^eve him from its obligation. If tbe plaintiff covenanted to build tbe piers upon tbe solid rock, the fact that it required outlays that did not enter into the contemplation of tbe parties when the instrument was executed, will not relieve him from performing its stipulations upon tbe terms expressed. Neither can he vary tbe instrument or contradict its language by parol evidence. .Equity will not relieve against contracts except for fraud or mistake. When facts are equally within, tbe knowledge or means of knowledge of both parties, and there has been no misrepresentation or concealment, neither can be relieved in chancery because of hardships resulting from matters against which the agreement does not provide. These are elementary principles.
The court instructed the jury in the following language:
“ In addition to extra charge for granite in lien of limestone, and the extra compensation provided by the contract for the height of the piers, plaintiff claims for extra labor not contemplated by the parties in finding solid rock under the bed of the river. If you find upon the evidence that the parties did not contemplate the possible contingency of going under the bed of the river, as plaintiff was required to, in order to get a suitable foundation, when they made the contract, then plaintiff will be entitled to extra compensation, for all necessary expenses incurred by him not contemplatéd by the parties, in going down and putting in the foundation.”
, The error of this instruction is apparent when the legal rights of the parties are considered. It equally fails to express principles recognized in equity. It announces this rule, that if plaintiff undertook to build the piers upon rock *193foundations, he may recover for extra work, if, to reach this rock, be had to be at expense not contemplated by the parties. The court thus permitted plaintiff to recover against the very terms of his contract, without establishing that through fraud or mistake it failed to express the true intention of the parties, or was procured through misrepresentation or concealment. The instruction is sustained by neither principles of law nor equity.
We need not remark upon the peculiarities of the case as it is presented to us. Doubtless counsel will reconsider the pleadings and the manner of trial before it is again submitted for adjudication, and will determine whether changes in these will not aid in settling the rights of the parties.
Reversed.-